



Exhibit 10.11.1


FIRST AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT (this
"Amendment"), is made as of August 26, 2008 by and between DSW Inc. an Ohio
corporation with a business address of810 DSW Drive, Columbus, Ohio 43219
("Supplier"), and Stein Mart, Inc., a Florida corporation with a business
address of 1200 Riverplace Boulevard, Jacksonville, Florida 32207 ("Stein
Mart").


Background


A.Supplier and Stein Mart entered into an amended and restated Supply Agreement,
dated as of May 30, 2006, (the "Agreement"), whereby Supplier agreed to supply
Merchandise to Stein Mart.


B.Supplier and Stein Mart desire to amend the Agreement on the terms set forth
in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto, each
intending to be legally bound, agree as follows:


1.Definitions. Defined terms used in this Amendment shall have the meaning
ascribed to them in the Agreement.


2.Term. Section 7.1 shall be deleted in its entirety and replaced with the
following in lieu thereof:


7.1 Basic Term and Renewals. The term of this Agreement shall commence on May
30, 2006 and shall continue until December 31, 2012 (the "Initial Term"). Upon
the expiration of the Initial Term, this Agreement shall automatically be
extended for additional periods of three (3) years each (each such period shall
be referred to as a "renewal period") unless either party gives the other
written notice of its intent not to renew the Agreement at least one hundred and
eighty (180) days prior to the expiration of the Initial Term or applicable
renewal period.


3.Agreement in Effect. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.


4.Controlling Law. This Amendment and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the State of Florida.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment by
their duly authorized officers as of the date first above written.




DSW INC.


By:____________________
Title:___________________


STEIN MART, INC.


By:_____________________
Title:_____________________





